This action was instituted in the district court of Payne county by Elmer Patterson, as plaintiff, against the Sinclair Texas Pipe Line Company. Ed Wheeler, and Meador  Whitaker, us defendants, wherein plaintiff sought to recover damages for personal injuries. The cause was tried to, a jury, and a verdict rendered in favor of plaintiff. From a judgment thereon defendants appeal.
Pending the appeal in this court, plaintiff, Elmer Patterson, died and the cause was revived in the name of Lula Patterson, administratrix of the estate of the deceased. Defendant Meador also died pending the appeal, and the cause was revived in the name of O.C. Whitaker, the surviving partner.
We have examined the record and briefs, and it appears that the issues of law and fact are identical with the issues involved in Sinclair Texas Pipe Line Co. et al. v. H.E. Ross,175 Okla. 435, 54 P.2d 204, this day decided by this court, and said decision is controlling to the issues involved herein.
Accordingly the judgment of the trial court is affirmed.
McNEILL, C. J., and RILEY, BAYLESS, BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur.